
	

113 HR 4031 : Department of Veterans Affairs Management Accountability Act of 2014
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		H. R. 4031
		IN THE SENATE OF THE UNITED STATES
		May 22, 2014ReceivedAN ACT
		To amend title 38, United States Code, to provide for the removal of Senior Executive Service
			 employees of the Department of Veterans Affairs for performance, and for
			 other purposes.
	
	
		1.Short titleThis Act may be cited as the Department of Veterans Affairs Management Accountability Act of 2014.
		2.Removal of Senior Executive Service employees of the Department of Veterans Affairs for performance
			(a)In generalChapter 7 of title 38, United States Code, is amended by adding at the end the following new
			 section:
				
					713.Senior Executive Service: removal based on performance
						(a)In generalNotwithstanding any other provision of law, the Secretary may remove any individual from the Senior
			 Executive Service if the Secretary determines the performance of the
			 individual warrants such removal. If the Secretary so removes such an
			 individual, the Secretary may—
							(1)remove the individual from Federal service; or
							(2)transfer the individual to a General Schedule position at any grade of the General Schedule the
			 Secretary determines appropriate.
							(b)Notice to CongressNot later than 30 days after removing an individual from the Senior Executive Service under
			 paragraph (1), the Secretary shall submit to the Committees on Veterans’
			 Affairs of the Senate and House of Representatives notice in writing of
			 such removal and the reason for such removal.
						(c)Manner of removalA removal under this section shall be done in the same manner as the removal of a professional
			 staff member employed by a Member of Congress..
			(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the
			 following new item:
				
					
						713. Senior Executive Service: removal based on performance..
			
	Passed the House of Representatives May 21, 2014.Karen L. Haas,Clerk
